CALABRIA, Judge,
dissenting.
I concur with the majority that plaintiff Cedar Greene, LLC (“Cedar Greene”) has standing to maintain a discrimination claim pursuant to N.C. Gen. Stat. § 160A-314. However, I disagree with the majority that O’Leary Group Waste Systems, LLC (“O’Leary”) lacks standing. Therefore, the trial court properly granted plaintiffs’ motion for summary judgment on their statutory discrimination claim. In addition, because the court found that the city exceeded its authority by setting rates and classifying customers under N.C. Gen. Stat. § 160A-314, the trial court properly decided it was unnecessary to address plaintiffs’ Equal Protection claim and made no ruling in that regard. For these reasons, I respectfully dissent.
I. Standing
The majority concludes that O’Leary is not a proper party and does not have standing because O’Leary is not a customer or consumer for whom the City provides solid waste services. The majority also concludes that N.C. Gen. Stat. § 160A-314 protects only customers, not service providers, by citing cases involving customers. Although the cases cited by the majority involved customers, the cases did not limit the application of N.C. Gen. Stat. § 160A-314(a) to only customers. In Utilities Com. v. Mead Corp., 238 N.C. 451, 464, 78 S.E.2d 290, 299 (1953), the Court held “when the dealings between [a parent company and its subsidiary] affect the rights of others,” the power company could not discriminate among customers. However, the Court said nothing to suggest that discrimination among service providers is permissible. Id. See also Town of Taylorsville v. Modern Cleaners, 34 N.C. App. 146, 149, 237 S.E.2d 484, 486 (1977) (Holding that “a city has ‘the right to classify consumers’ ” but included no language to suggest the statute applies exclusively to consumers) (citation omitted); Wall v. City of Durham, 41 N.C. App. 649, 659, 255 S.E.2d 739, 745 (1979)(Recognizing that the statute does not grant cities “a license to discriminate among customers,” but not establishing that a city could discriminate among service providers). In addition, the language of the subsection of the statute at issue does not address customers at all, but the services provided. See N.C. Gen. Stat. § 160A-314(a) (2011) (“Schedules of rents, rates, fees, charges, and penalties may vary according to classes of service[.]" (emphasis added)). The law does not explicitly limit discrimination solely to customers, but instead provides guidelines that different rates must be justified by a difference in the class of service.
*17Since the law is not restricted solely to customers, O’Leary’s standing depends on whether it meets the criteria for standing. The majority cites the federal standard for standing found in Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 119 L. Ed. 2d 351, 364 (1992), cited by this Court in Estate of Apple v. Commercial Courier Express, Inc., 168 N.C. App. 175, 177, 607 S.E.2d 14, 16 (2005) and Neuse River Found., Inc. v. Smithfield Foods, Inc., 155 N.C. App. 110, 114, 574 S.E.2d 48, 52 (2002). However, our Supreme Court in Goldston v. State, 361 N.C. 26, 637 S.E.2d 876 (2006) and Mangum v. Raleigh Bd. of Adjust., 362 N.C. 640, 669 S.E.2d 279 (2008) set a different standard. The Court in Goldston specifically found that while the federal standard
can be instructive as to general principles . . . and for comparative analysis, the nuts and bolts of North Carolina standing doctrine are not coincident with federal standing doctrine. Compare Piedmont Canteen Serv., Inc. v. Johnson, 256 N.C. 155, 166, 123 S.E.2d 582, 589 (1962) (“Only those persons may call into question the validity of a statute who have been injuriously affected thereby in their persons, property or constitutional rights.” (emphasis added)), with Lujan v. Defenders of Wildlife, 504 U.S. at 560, 119 L.Ed.2d at 364 (noting that one of the three elements of federal standing is an “ ‘injury in fact’ ” that is “concrete and particularized”).
361 N.C. at 35, 637 S.E.2d at 882.
When determining standing, the question for the Court to decide “is whether the party seeking relief has ‘alleged such a personal stake in the outcome of the controversy as to assure that concrete adverseness which sharpens the presentation^] of issues upon which the court so largely depends for illumination of difficult constitutional questions.’ ” Mangum, 362 N.C. at 642, 669 S.E.2d at 282 (citations omitted). A party is not required to show that an injury has already occurred, but that an injury is threatened or imminent. Id. at 642-43, 669 S.E.2d at 282 (emphasis added).
In the instant case, the City of Charlotte refuses to reimburse Disposal Fees incurred by O’Leary for Supplemental Collection. Therefore, if O’Leary provides Supplemental Collection for MultiFamily Complexes, it must either absorb the cost of the Disposal Fees or charge their customers higher rates. Such a development directly interferes with O’Leary’s business. Cedar Greene, as a potential cus*18tomer, chose to utilize Republic instead of O’Leary due to the disparity in rates directly caused by the City’s policy. This loss of business constituted a threatened or imminent injury to O’Leary’s business, under Goldston and Mangum. Therefore, O’Leary has standing to maintain a claim of discrimination since the City of Charlotte’s policy meets the criteria of a threatened or imminent injury under Goldston and Mangum.
II. Equal Protection
Finally, the trial court properly did not address plaintiffs’ Equal Protection claim in its 14 December 2011 order. The order itself discussed the statutory provisions, and the trial court found for the plaintiffs based on N.C. Gen. Stat. § 160A-314. The trial court found that the City’s policy exceeded its authority by setting rates and classifying customers under N.C. Gen. Stat. § 160A-314. See Cabarrus County v. City of Charlotte, 71 N.C. App. 192, 195, 321 S.E.2d 476, 479 (1984) (“There must be substantial differences in service or conditions to justify differences in rates. There must be no unreasonable discrimination between those receiving the same kind and degree of service.”); Mead Corp., 238 N.C. at 465, 78 S.E.2d at 300 (“Classification must be based on substantial difference.”).
The City, through its representative Carl Terrell, has admitted that the solid waste disposal service provided, whether by Republic, O’Leary, or another disposal service, is effectively the same. The identity of the provider does not indicate a different class of service. However, in refusing to pay any provider other than Republic, the City effectively subjects Multi-Family Complexes to pay elevated rates for their solid waste disposal. If a Multi-Family Complex hires Republic, they are subject to Republic’s higher rates. If a Multi-Family Complex hires a different solid waste disposal service, they are subject to the Disposal Fees. In its order, the trial court found that the City’s policy only reimbursed disposal fees to those Multi-Family Complexes that hired Republic to provide Supplemental Collection. The trial court determined that the City’s policy constituted “unlawful, unreasonable, and arbitrary discrimination in the provision of a public enterprise service and rates charged for such service” violated N.C. Gen. Stat. § 160A-314.1 agree.
In Cabarrus County, a case also based on N.C. Gen. Stat. § 160A-314, this Court held that if there are “sound statutory grounds” to substantiate a holding, the Court need not go further and address an *19Equal Protection claim. 71 N.C. App. at 195, 321 S.E.2d at 479. In this case, the trial court properly based its order on the sound statutory grounds of the claim. Therefore, it was-unnecessary for the trial court to address the Equal Protection claim. Id. I would affirm the trial court’s decision.
III. Conclusion
The majority correctly holds that plaintiff Cedar Greene has standing but mistakenly concludes that plaintiff O’Leary does not have standing. Our state Supreme Court has articulated the standard for the state in Goldston and again in Mangum. Therefore, O’Leary does have standing and the trial court also properly granted plaintiffs’ motion for summary judgment because the court found that the city exceeded its authority by setting rates and classifying customers under N.C. Gen. Stat. § 160A-314.
Under the precedent of Cabarrus County, I would affirm the trial court’s decision that it was unnecessary to address plaintiffs’ Equal Protection claim and also affirm that he made no ruling in that regard.